Bell, J.
1. “To give this court jurisdiction, the judge’s certificate to the bill of exceptions must state that it is true; and for lack of such certification the bill of exceptions must be dismissed.” Cady v. Cady, 161 Ga. 556 (131 S. E. 282). See also Rountree v. Gibbs, 156 Ga. 170 (118 S. E. 654).
2. The bill of exceptions in this case not having been certified by the trial judge as true, it is immaterial that the motion to dismiss was not filed until after the case was called for argument in this court. The defect is one relating to jurisdiction, and “if the court has no jurisdiction, it will dismiss the writ whenever and however this may appear.” Civil Code (1910), § 6250; Teasley v. Cordell, 153 Ga. 397 (112 S. E. 287).

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.